                                                                                    FILED
                                                                       U.S. DISTRICT COURT
                     IN THE UNITED STATES DISTRICT COURT ^ T' ? !CX DIV.
                    FOR THE SOUTHEIUV DISTRICT OF GEORQIA.
                                 BRUNSWICK DIVISION                   ^                   ^^9* 22
                                                                      clerk.(
                                                                      ■^r:   '••> t cY
UNITED STATES OF AMERICA.                                                           F. ,fj Fr n A
                                                                                              G"A.   ^



        V.                                              CASE NO.:219-cr-21


RONALD LOWRY,

               Defendant.



                                         ORDER


       After an independent review of the record, the Court concurs with the Magistrate Judge's

Report and Recommendation, to which no objections have been filed. Accordingly, the Report

and Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

       SO ORDERED, tliis          day of Jani^




                                    LISA GGDBEY WOOD
                                    Uh^ED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
